It is ordered and adjudged by this court, that the judgment of the said court of appeals be and the same is hereby reversed for the reason that the pleadings of the parties disclose that the action was one for injunction to prevent the shutting off by the city and refusing to furnish water to the plaintiff for the reasons stated in the petition. This court finds that the case made by the pleadings is a chancery case; that its character was not changed by the fact that a controlling feature of the case was the controversy as to the amount due for water used by the plaintiff under circumstances involved in the issues. This court finds that the court of appeals erred in finding that the cause *542was not appealable and in sustaining the motion to dismiss the appeál from the court of common pleas.

Judgment reversed.

Jones, Matthias, Johnson, Wanamaker and Robinson, JJ., concur.
Merrell, J., not participating.